 



Exhibit 10.9
CHAIR AND BOARD SERVICE AGREEMENT
     This Agreement (the “Agreement”) is made and entered into effective as of
December 12, 2006 (the “Effective Date”), by and between Allen Alley (the
“Chair”) and Pixelworks, Inc., an Oregon corporation (the “Company”).
R E C I T A L S
     A. Chair has served as both the CEO and Chair of the Company since its
founding. Effective as of December 31, 2006, he has resigned as CEO, and will
thereafter no longer be an employee of the Company.
     B. The Company and Chair wish to confirm the fees and benefits the Company
will provide to the Chair, while he continues in that office.
AGREEMENT
     For good and valuable consideration the receipt and sufficiency of which
the parties acknowledge, the parties agree as follows:
     1. Title. Chair’s formal title will be Chairman of the Board of Directors.
     2. Tenure. Chair will serve as Chairman of the Board of Directors at the
pleasure of the Board, contingent upon his continued status as a member of the
Board of Directors.
     3. Fee and Options. Chair will receive, for his services as Chair and as a
member of the Board of Directors, an annual fee of Seventy-Five Thousand Dollars
($75,000) (or such higher amount as may be approved from time-to-time by the
Board), payable quarterly. Chair will also receive annual awards of equity
compensation (options or otherwise) in conformance with policies generally
applicable to the Company’s Board of Directors.
     4. Medical Benefits. During his service on the Board of Directors, Company
will make comprehensive health insurance coverage available to Chair and Chair’s
family, equivalent to that provided to its senior executives in the United
States, either through its existing plan or by securing amendments, extensions,
or parallel instantiations of that plan or that will permit it to be applicable
to Chair. Chair will pay the actual premium cost of coverage he wishes to obtain
under this paragraph.
     5. Electronic Communications. During his service on the Board of Directors,
Company will supply Chair with a laptop, PDA/Blackberry or equivalent, e-mail
service, and IT support for all of the foregoing, on a basis equivalent to, and
on equipment as current as, that provided generally to senior officers of the
Company. Upon his departure from the Board, and subject only to compliance with
the Company’s policies concerning confidentiality applicable to board members
generally, Chair will be entitled to acquire the aforesaid equipment at a price
to be mutually determined, but not to exceed the depreciated value at which the
equipment is being maintained on Company’s books.
Page 1 — Chair and Board Service Agreement (Allen Alley)

 



--------------------------------------------------------------------------------



 



     6. Travel, Expenses. When Chair travels or incurs other expenses on
Company’s behalf at the request or with the pre-approval of the Company’s CEO,
he will be reimbursed for his expenses of doing so in accordance with Company’s
standard expense, travel, and accommodation polices as applicable to Company’s
officers generally.
     7. Transitional Matters.
          (a) Transitional Fee Supplement. To facilitate the transition of the
Company’s leadership to an interim CEO and ultimately to a new permanent CEO,
the Board recognizes it may need Chair’s services in 2007 at a level
disproportionate to what is ultimately expected in subsequent years.
Accordingly, the total fee payable for Chair’s services in 2007 will be
supplemented by an additional Twenty-Five Thousand Dollars ($25,000). The total
fee will remain payable on a quarterly basis.
          (b) Option Acknowledgement. Chair’s service as Chairman of the Board
of Directors represents a continuation of his board service, and not a new role.
Accordingly, he will not receive any initial service options under standard
board policies. However, if re-elected to the Board in 2007, Chair will be
entitled to receive options issuable upon his re-election, subject to such
conditions as apply generally to outside (non-employee) board members upon their
re-election to the Board.
     8. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Portland, Oregon under the rules and auspices of the
American Arbitration Association. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.
          (b) The arbitrator(s) shall apply Oregon law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Chair hereby consents to the
personal jurisdiction of the state and federal courts located in Oregon for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
     9. Miscellaneous Provisions.
          (a) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Chair and by an authorized officer of the Company (other than
the Chair). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
Page 2 — Chair and Board Service Agreement (Allen Alley)

 



--------------------------------------------------------------------------------



 



          (b) Integration. This Agreement, the Indemnity Agreement in place
between Chair and Company, and any outstanding stock option agreements represent
the entire agreement and understanding between Chair and Company with respect to
his service as a non-employee member of the Board of Directors, provided that,
for clarification purposes, this Agreement shall not affect any agreements
between the Company and Chair regarding intellectual property matters or
confidential information of the Company.
          (c) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Oregon.
          (d) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (e) Withholding Taxes. Payments made pursuant to this Agreement shall,
if required by law, be subject to withholding of applicable taxes.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

         
COMPANY
PIXELWORKS, INC.
      By:   /s/ Frank Gill         Frank Gill, Lead Director             

               
EXECUTIVE:
By:   /s/ Allen H. Alley         Allen H. Alley             

Page 3 — Chair and Board Service Agreement (Allen Alley)

 